DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/821,866 application filed March 17, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6-7, 9-11, 19, 22, 25, 27-28, 40-42, 54, 59, 62, 66, and 71 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (‘where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation’).”  In the instant case, the body of claim 1 (“(i) an adsorption cycle; (ii) a wash cycle; and (iii) a desorption cycle) sets forth the all the limitations and the preamble meterely states the intended use, “the recovery of an alkoxide from an alkoxide containing mother liquor.”  Therefore, the preamble is not a claim limitation and is of no significance in claim construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “[a] process for the recovery of an alkoxide from an alkoxide containing mother liquor…”  However, none of the process steps result in the recovery of an alkoxide.  At best, a mixture comprising alkoxide and desorption solvent is obtained [see, e.g., paragraph 0006 of the instant specification].  Therefore, it is unclear what is actually produced or recovered from the process.  Additionally, “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph” [see MPEP 2173.05(q)].  The recitation of “(i) an adsorption cycle; (ii) a wash cycle; and (iii) a desorption cycle” is not a recitation of any actual process steps because it is not clear what occurs in the recited cycles.
Claim 10 recites “the adsorption cycle further comprises…”  It is unclear further than what?  Claim 10 depends from claim 1 and claim 1 does not disclose any cycle steps.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “1 to 20 times,” and the claim also recites “1 to 10 times, 1 to 5 time, or 1 to 3 times,” which are narrower statements of the range/limitation. The claim also recites the broad limitation “at least about 30%...of the alkoxide is adsorbed” as well as “at least about 90%, at least about 95%, or at least about 99%.”  See also claims 28, 42, and 66.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 59 recites the limitation "the alkoxide in the desorption solvent" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps the claim should recite "the alkoxide in the mixture" [see claim 41].

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 7 are directed to further limiting the preamble of claim 1.  If the preamble is not a claim limitation and is of no significance in claim construction, then further limiting the preamble does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulprathipanja (US 5,495,061).
Note that the instant specification discloses “the wash cycle comprises washing the adsorbent with a wash solvent, thereby eliminating ester salts, pigments, and dyes adsorbed during the adsorption cycle…In some embodiments, the washing is performed 1 to 20 times” and “the wash solvent is methanol” [paragraph 0006 of the instant specification].  The instant specification also discloses “the desorption cycle comprises washing the adsorbent with a desorption solvent…the washing to obtain the mixture comprising the alkoxide and the desorption solvent is performed 1 to 20 times…the desorption solvent is methanol” [see, also, paragraph 0006].  It appears, therefore, that the wash cycle and desorption cycle may be the same. Under a broadest reasonable interpretation of the claims, the Examiner has interpreted instant claim 1 in such a manner.
Kulprathipanja discloses “[a] process for the adsorptive separation of a desired xylene isomer from a feed mixture comprising C9 aromatic hydrocarbons and at least two isomers of xylene which process comprises contacting said feed mixture with an adsorbent comprising a Y zeolite having one or more metal ions at exchangeable cationic sites at adsorption conditions and effecting the selective adsorption of the desired xylene isomer by said adsorbent and the production of a raffinate stream comprising a second xylene isomer; and subsequently contacting said adsorbent with a desorbent comprising diphenyl methane at desorption conditions to effect the removal of the desired xylene isomer from said adsorbent as an extract stream, and recovering the desired xylene isomer” [claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naujokas (US 5,770,778).
Naujokas discloses “a process for purifying ethylene glycol recovered from scrap polyester by contacting the recovered ethylene glycol with, in either order, a first adsorbent that has a high affinity for polar contaminants and a second adsorbent that has a high affinity for non-polar contaminants” [abstract], which process comprises passing “[t]he ethylene glycol output of [the] distillation column…through filter apparatus (60) comprising one or more beds of adsorber material from which purified ethylene glycol (68) is recovered” [column 4, lines 60-65].  The recovery of purified ethylene glycol renders obvious a desorption cycle; otherwise, the ethylene glycol would remain with the adsorbent.
Claims 9-11, 19, 22, 25, 27-28, 41-42, 59, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naujokas (US 5,770,778) as applied to claims 1 and 6-7 above and in further view of Tamada et al (US 2005/0096482 A1) and Miller (US 3,501,420).
With respect to claim 9-11, 25, 41, and 62, the ethylene glycol stream corresponds to alkoxide containing mother liquor.  Note that Naujokas discloses depolymerizing a polyester, for example, polyethylene terephthalate (PET) [column 3, lines 27-59] with a catalyst to produce “methanol, glycols including ethylene glycol, diethylene glycol, and triethylene glycol, dimethyl terephthalate, dimethyl isophthalate, cyclohexanedimethanol, and methylhydroxyethyl terephthalate” [column 3, lines 64-67].  While Naujokas specifically discloses a zinc acetate catalyst as exemplary, it is well known in the art that other art-recognized equivalent catalysts for depolymerization of PET include “titanium alkoxides such astetrabutoxytitanate (TBT), tetraisopropoxytitanate (TPT) and tetraethoxytitanate; and zinc organic acid salts such as zinc acetate” as taught by Tamada et al [paragraph 0024] and “titanium isopropoxide, sodium methoxide, magnesium acetate, manganese acetate, tetraisopropyl titanate, titanium dioxide, zinc acetate, zinc acetyl acetonate, lead ioxide, calcium oxide, lithium ethoxide, antimony trioxide, and manganese oxides. Generally, the acetates, chlorides, nitrates, sulfates, oxides, and alkoxides of one or more of zinc, manganese, tin, lead, titanium, antimony, cobalt and lithium are preferred” as taught by Miller [column 4, lines 38-46].
prima facie obvious.
With respect to claim 11, applicant is reminded that it has been held that the “repetition of a known process until success is achieved…was one of the ‘inferences and creative steps that a person of ordinary skill would employ’” [Perfect Web Technologies v. InfoUSA Inc., 92 USPQ2d 1849].  In this case, it would have been obvious to repeat adsorption until most, if not all, of the alkoxide catalyst is adsorbed or retained on the filter in order to minimize waste and the need for make-up catalyst.
With respect to claim 19, “[t]he adsorbents that have a high affinity for polar contaminants include activated alumina, molecular sieves, silica gel, and the like…The adsorbents that have a high affinity for non-polar contaminants are activated carbon, hydrophobic molecular sieves, activated carbon molecular sieves, and the like” [column 5, lines 9-20]. 
With respect to claim 22, since the limitation recites every type of alumina, one of the three would have been obvious.
With respect to claim 27, given the limited number of options, counter-current and co-current, countercurrent would have been obvious to one of ordinary skill in the art.
With respect to claims 28 and 42, see preceding discussion concerning repetition.  In this case, it would have been obvious to repeat desorption until most, if not all, of the alkoxide catalyst is recovered in order to minimize waste and the need for make-up catalyst.
With respect to claim 59, the re-use of catalyst is well-known in the art.

Allowable Subject Matter
Claims 40, 54, 64, 66, and 71 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or render obvious the recitation of methanol or washing the adsorbent with an acid to regenerate the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
February 25, 2022